United States Court of Appeals
                                                                       Fifth Circuit
                                                                     F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                      February 14, 2007

                                                                  Charles R. Fulbruge III
                                                                          Clerk
                              No. 05-60916
                            Summary Calendar


                           DIDAR ALI MAKNOJIA,

                                                                  Petitioner,

                                     versus

              ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                                                  Respondent.

                         --------------------
                Petition for Review of an Order of the
                     Board of Immigration Appeals
                          BIA No. A76 448 423
                         --------------------

Before JONES, Chief Judge, and JOLLY and OWEN, Circuit Judges.

PER CURIAM:*

      Didar    Ali   Maknojia,   a   native   and   citizen   of    Pakistan,

petitions for review of the order of the Board of Immigration

Appeals (BIA) adopting and affirming the immigration judge’s (IJ)

decision denying his application for withholding of removal under

the   Immigration    and   Naturalization     Act   (INA)   and    under    the

Convention Against Torture (CAT).

      We will uphold findings that an alien is not eligible for

withholding of removal if the findings are supported by substantial

evidence.     Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005).

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Under this standard, reversal of the BIA’s decision is improper

unless the alien shows “not only that the evidence supports a

contrary conclusion, but [also] that the evidence compels it.”

Majd v. Gonzales, 446 F.3d 590, 594 (5th Cir. 2006) (quotation

marks   and   citation    omitted).       Maknojia   fails   to   show    that

substantial evidence compels a finding that he has suffered past

persecution or will more than likely suffer persecution or torture

if he is returned to Pakistan.        See 8 C.F.R. § 1208.16(b), (c)(2);

Roy v. Ashcroft, 389 F.3d 132, 138 (5th Cir. 2004); Bah v.

Ashcroft, 341 F.3d 348, 351-52 (5th Cir. 2003).

     The BIA did not have to consider whether Maknojia was a

controlled    substance    offender    given   his   removability    on    the

independent ground of being present in the United States without

being admitted or inspected.     Nor was the denial of the motions for

continuance, so that Maknojia could await the outcome of the appeal

of the revocation of approval of the I-130 visa petition, an abuse

of discretion.    See 8 C.F.R. §§ 1003.29, 1240.6; Witter v. INS,

113 F.3d 549, 555 (5th Cir. 1997).

     Maknojia’s petition for review is DENIED.




                                      2